 GRACE MANUFACTURINGCOMPANY, DANNY-VINE CORPORATION 127failure totake steps to clarify the actualstatusof the raise approvalresulted in the election not being conductedin anatmosphere of freechoice by the employees.Whatever the right to rebut election propa-ganda may be, it does not include the right to create a false impressionthat concrete benefits to employees have been secured, when, in fact,no such assurance can be given before the election takes place.5Be-tween this situation and the unilateral announcement of benefits byan Employer pending representation proceedings, which the Boardconsistently recognizes as a ground for setting aside an election, we seeno distinction in effect upon employee free choice.6We think theconduct of the Employer and the Intervenor was calculated to and didaffect the results of the election.Accordingly, we adopt the RegionalDirector's recommendations and shall set aside the election.?We willdirect a new election at such time as the Regional Director advises theBoard that the circumstances permit a free choice among the employeesherein concerned.OrderIT IS HEREBY ORDERED that the election held on July 10, 1952, amongthe employees of the Employer at Indianapolis, Indiana, be, and ithereby is, set aside.6The very existence of the Wage Stabilization Board regulation concerning nonactionby it on wage raise petitions pending representation proceedings before this Board alsorefutes the assertion that the Petitioner waived its right to object by consenting to theelection with knowledge that a wage raise petition was pending.For discussion concerningwaiver of objections seeTheGreat Atlantic and Pacific Tea Company,101 NLRB 1118.6 SeeDirect Laboratories,Inc.,94 NLRB 380 ; see also F.B. Rogers SalverCompany,94 NLRB 305." In view of our decision herein we find it unnecessary at this time to pass upon theobjections relating to the execution of the contract between the Employer and theIntervenor,which are the subject of a charge and as to which the Regional Directormade no recommendation;nor do we see the need of a hearing in this matter;as suggestedby the Employer.GRACESCHULTZD/B/A GRACEMANUFACTURING COMPANY,DANNY-VINE CORPORATIONandLosANGELES JOINT BOARD,AMALGAMATEDCLOTHING WORKERS OF AMERICA,CIO, PETITIONER.CaseNo.21-RC-$717.January 12, 1953Supplemental Decision and OrderOn October 29, 1952, the Board issued a Decision, Order, and Di-rection of Election 1 in the above-entitled proceeding, directing thatan election be held among the production and maintenance employeesr Not reported in printedvolumes of Board Decisions.102 NLRB No. 22. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Employer, Grace Schultz, d/b/a Grace Manufacturing Com-pany, and dismissing the petition as to Danny-Vine Corporation.Thereafter, on November 12, 1952, the Board was administrativelyadvised that the Danny-Vine Corporation had assumed ownershipand operation of the Grace Schultz business, but that it was the in-tention of Danny-Vine Corporation to discontinue the said businesson December 31, 1952.The Board then issued a notice to show causewhy its former decision should not be reconsidered and the petitiondismissed.Thereafter the Board was advised by the Union thatneither it nor the employees in the unit had been informed of theintention of Danny-Vine Corporation to discontinue the operationon December 31, 1952, and the Union requested that the Board rein-state Danny-Vine Corporation as Employer and direct an immediateelection.Neither Danny-Vine Corporation nor Grace Schultz filed any re-sponse to the notice to show cause or the Union's answer thereto.The Board was thereafter administratively advised that Danny-VineCorporation acknowledges that it has assumed ownership and opera-tion of the business.The Board,2 having duly considered the matter,finds that Danny-Vine is now the Employer of the employees in theunit found appropriate in the Board's Decision, Order, and Directionof Election herein.We therefore reinstate the petition as to Danny-Vine and dismiss it as to Grace Schultz.As the discontinuance ofoperations is at present necessarily speculative, we will order thatthe Regional Director proceed with the election heretofore directed,unless before the actual conduct of such election such operationsare in fact discontinued.OrderIT IS HEREBY ORDERED that the Order dismissing the petition in theabove-entitled matter as to Danny-Vine Corporation be, and it herebyis,vacated, and that the petition in this matter be, and it hereby is,dismissed as to Grace Schultz d/b/a Grace Manufacturing Company.IT IS FURTHER ORDERED that the Regional Director conduct an elec-tion among the employees in the unit found appropriate in the Board'sDecision in the above-entitled matter within 30 days from the dateof this Supplemental Order, unless the Employer's operations havepreviously been discontinued, and in that event that the petition inthismatter be dismissed.2Pursuant to the provisions of Section 3 (h) of the Act the Board has delegated itspowers in connection with this case to a three-member panel[ChairmanHerzog andMembers Styles and Peterson].